562 S.E.2d 419 (2002)
355 N.C. 486
Geraldine A. BEST
v.
FORD MOTOR COMPANY, Sam Johnson's Lincoln Mercury, Inc. and TRW, Inc.
No. 15A02.
Supreme Court of North Carolina.
May 10, 2002.
Wallace & Graham, P.A. by Christopher D. Mauriello, Salisbury, for plaintiff-appellant.
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. by Kirk G. Warner and Johanna S. Fowler, Raleigh, for defendant-appellee Ford Motor Company.
Golding, Holden, Pope & Baker, L.L.P. by Lawrence M. Baker, Charlotte, for defendant-appellee Sam Johnson's Lincoln Mercury, Inc.
Nelson Mullins Riley & Scarborough, LLP by Paul J. Osowski, Charlotte; and Lord, Bissell & Brook by David R. Reed, pro hac vice, Chicago, IL, for defendant-appellee TRW, Inc.
PER CURIAM.
AFFIRMED.